Case: 3:20-cv-00224-NBB-RP Doc #: 66-18 Filed: 02/02/21 1 of 2 PageID #: 929




                 EXHIBIT 18
Case: 3:20-cv-00224-NBB-RP Doc #: 66-18 Filed: 02/02/21 2 of 2 PageID #: 930




                                                         PARKING




                                                                                    YETTE LAFA
                                              2




                                                  ONLY



                                                                          SHERIFF
                                                                                     COUNTY
                                                                   DEPT
                                              7




                                                                                                 RASH_2701
